
	
		III
		109th CONGRESS
		2d Session
		S. RES. 624
		IN THE SENATE OF THE UNITED STATES
		
			December 6, 2006
			Mr. Kennedy (for himself
			 and Mr. Kerry) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		To honor the memory of Arnold
		  Red Auerbach.
	
	
		Whereas Arnold Red Auerbach was born on
			 September 20, 1917, in Brooklyn, New York, the son of immigrants from Minsk,
			 Russia;
		Whereas Red started playing basketball as a public school
			 student in Brooklyn and later became a star guard for Eastern District High
			 School, making all-scholastic second team in his senior year;
		Whereas Red started his coaching career at St. Albans
			 Preparatory School and Roosevelt High School in Washington, D.C., before
			 serving in the United States Navy from 1943 to 1946;
		Whereas, in 1946, Red began his professional coaching
			 career with the Washington Capitols in the Basketball Association of America
			 (BAA) and led the team to the 1947 and 1949 division titles, then joined the
			 Boston Celtics as coach in 1950 after the BAA merged with the National
			 Basketball Association (NBA);
		Whereas Red’s record of success on the basketball court
			 and in the Celtics’ front office is unmatched;
		Whereas, during Red’s 16 years coaching the Boston
			 Celtics, the team won 9 NBA championships, with a record 8 in a row;
		Whereas, when Red retired from coaching in 1966 to become
			 General Manager of the Celtics, he had won more games than any other coach in
			 NBA history with 1,037 victories and had won almost two-thirds of the games he
			 coached over a 20-year NBA coaching career;
		Whereas during his nearly 57-year tenure with the Celtics
			 as Head Coach, General Manager, Vice Chairman of the Board, and President, Red
			 was the architect of one of the greatest dynasties in the history of
			 professional sports;
		Whereas Red infused the Celtics organization with the
			 values of teamwork, respect, tenacity, and loyalty, creating a culture known as
			 Celtic Pride that will be forever associated with the Boston
			 Celtics franchise;
		Whereas Red’s imprint on the Celtics, the NBA, and the
			 game of basketball is permanent and visible today in innovations that Red
			 developed, including the sixth man role and fast break style of
			 play;
		Whereas Red was an effective and tireless ambassador for
			 the game of basketball, both in the United States and overseas, conducting
			 clinics, barnstorming with the Celtics, starring in the successful television
			 series Red on Roundball, writing 7 books on basketball,
			 including the influential Basketball For The Player, The Coach, and The
			 Fan, and participating with Celtics great and Hall of Famer Larry Bird
			 in the instructional video, Winning Basketball;
		Whereas Red received numerous awards and honors in
			 recognition of his extraordinary achievements, such as selection as the NBA
			 Coach of the Year in 1965, induction into the Naismith Memorial Basketball Hall
			 of Fame in 1969, designation as the NBA Executive of the Year in 1980, and
			 selection as The Greatest Coach in the History of the NBA by the
			 Professional Basketball Writers’ Association of America in 1980;
		Whereas Red’s lighting of his cigar in the closing moments
			 of an imminent Celtics’ victory became an enduring symbol of success in Boston
			 and around the world;
		Whereas Red’s legacy extends beyond the game of basketball
			 and includes his important contributions to the advancement of a colorblind
			 society through his decisions to draft the NBA’s first African-American player,
			 Chuck Cooper, in 1950, hire the first African-American head coach in
			 professional sports, Bill Russell, in 1966, and field the first starting lineup
			 in the NBA consisting entirely of African-American players in 1964; and
		Whereas the name Red Auerbach will forever be synonymous
			 with winning, intensity, integrity, and charitable causes: Now, therefore, be
			 it
		
	
		That it is the sense of the Senate
			 that—
			(1)Arnold
			 Red Auerbach was a basketball genius who embodied the values of
			 creativity, determination, versatility, and commitment to helping the less
			 fortunate;
			(2)Red Auerbach was a
			 leader in the effort to remove racial barriers and allow merit to prevail in
			 professional sports, through his decisions to draft, hire, and prominently
			 feature African-Americans on the Boston Celtics basketball team; and
			(3)Red Auerbach’s
			 place among the greatest coaches and executives of all time is assured, his
			 contributions to the betterment of society will always endure, and his life
			 exemplifies the very best ideals of the United States.
			
